Hargest, P. J.,
This case comes before us on a petition to modify an order for the maintenance and support of a minor grandchild. It was argued Jan. 31, 1923.
The order complained of was made Oct. 11, 1920. The petition to modify it was presented Oct. 25, 1920. Depositions were taken, according to a carbon copy handed to the court, March 10, 1921, nearly two years ago, and we are now asked to modify an order and base our determination on depositions about two years old. This case was allowed to sleep until a petition for an attachment was presented and an attachment issued on Nov. 6, 1922. The whole case is stale, and we cannot act without knowledge of present conditions. We will not modify an order upon a showing made March 10, 1921, which has just been brought to our attention.
The rule granted upon the petition to modify the order is discharged and the petition dismissed.
Prom William Jenkins Wilcox, Harrisburg, Pa.